Citation Nr: 1221308	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-48 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in pertinent part, denied service connection for bilateral hearing loss and tinnitus and granted service connection for erectile dysfunction secondary to the service-connected prostate cancer (0%, from December 28, 2007).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The probative evidence of record shows erectile dysfunction, secondary to service-connected prostate cancer, without evidence of a penis deformity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claim for an initial compensable rating for the service-connected erectile dysfunction, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to this now service-connected disability. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs) and VA treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examinations are adequate for adjudication purposes.  The March 2008, June 2009, and August 2010 examiners described in full the current manifestations of the Veteran's erectile dysfunction.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159(c)(2).  All known and available records relevant to the issue adjudicated herein have been obtained and associated with the Veteran's claim file, and he has not contended otherwise. 

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis-Initial Compensable Evaluation For Erectile Dysfunction

The Veteran seeks an initial compensable evaluation for his erectile dysfunction.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the RO assigned a noncompensable rating to the Veteran's service-connected erectile dysfunction by analogy under the provisions of DC 7522.  Where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 
Additionally, the Board notes that, in the May 2008 rating decision, the Veteran was granted special monthly compensation for erectile dysfunction, effective December 28, 2007.

Under DC 7522, penis deformity with loss of erectile power warrants a 20 percent disability rating.  38 C.F.R. § 4.115b.  Where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

A VA examination in March 2008 confirmed the Veteran had erectile dysfunction as a residual of his prostate cancer surgery.  He described having complete loss of erectile power.  It does not appear that the VA doctor examined the Veteran's penis.

The Veteran underwent VA examinations in June 2009 and August 2010.  He again described having complete loss of erectile power with or without medication.  He had used a vacuum pump with fair results.  Neither examiner found any deformity of the penis.   

Without evidence of physical deformity of the penis, there is no basis for assigning a compensable evaluation for loss of erectile power. 

As noted above, the Veteran has been awarded special monthly compensation due to the loss of use of a creative organ, based on erectile dysfunction.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  To receive service-connected compensation, pursuant to DC 7522, evidence of record must demonstrate penal deformity.  This has not been shown here, nor does the Veteran so contend.  Accordingly, the Board finds that the weight of the evidence is against a compensable evaluation for the Veteran's erectile dysfunction, based on the absence of penis deformity.  38 C.F.R. § 4.115b, DC 7522.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected erectile dysfunction.  Based upon the record, the Board must conclude that at no time during the appeal period has this disability been more disabling than as currently rated under the present decision of the Board.

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to this service-connected disability, and there is no evidence of marked interference with employment solely due to his erectile dysfunction.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran has not submitted evidence of unemployability due to his service-connected erectile dysfunction, nor does the record indicate that he is unemployable as a result of this disability.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

An initial compensable evaluation for erectile dysfunction is denied.


REMAND

With regard to the Veteran's remaining claims-entitlement to service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran's DD-214 shows that his military occupational specialty (MOS) was that of an aircraft electrician.  He claims that he was exposed to loud noises during active duty service without the use of ear protection.  There is no indication that he was awarded any medals or decorations evincing combat duty.

Service treatment records (STRs) contain a February 1967 enlistment examination.  An audiogram noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
0(10)
5(10)
LEFT
0(15)
0(10)
0(10)
0(10)
15(20)

[Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.]  
In August 1967, the Veteran had wax removed from his left ear.  In December 1967, he was treated for a left ear infection.  The diagnosis was severe external otitis media.  He returned in December 1967 to have his left ear irrigated again.  The clinician noted that the Veteran was "much improved."

A November 1969 separation examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
10
LEFT
20
10
10
--
10

At that time, the Veteran reported that he had worked as a farmer for 31 months.  

The Veteran received a normal clinical evaluation of his ears during the February 1967 and November 1969 examinations.

A March 2008 VA audiological examination report shows that the Veteran complained of bilateral hearing loss and tinnitus.  He reported in-service exposure to jet engines and helicopters.  Hearing protection devices were neither issued nor worn.  His reported occupation was farmer.  When asked to give on onset date for the tinnitus, the Veteran stated that it "has been there forever."  

Pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
55
55
LEFT
0
0
15
55
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed a sloping to moderate high frequency sensorineural hearing loss in both ears.  She opined that the Veteran's current bilateral hearing loss "is not caused by or a result of military noise exposure."  She noted that the Veteran displayed normal hearing on both his entrance and separation examinations.  She further opined that the Veteran's current tinnitus "is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure."  She reasoned that the onset date given by the Veteran indicates that the tinnitus "may have occurred before active duty time."  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran has stated that, during service, he had loud noise exposure from jet engines and helicopters.  His DD 214 shows that his specialty occupation was that of an aircraft electrician.  He qualified as a marksmen with the M-14 and M-16 rifles.  The Veteran is competent to state that he was exposed to loud noises during service.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board finds the Veteran's statements to be credible regarding his duties during service.  In addition, Fast Letter No. 10-35 (September 2, 2010) includes a Duty MOS Noise Exposure Listing, which establishes that the probability of hazardous noise exposure for an aircraft electrician is highly probable.  Thus, exposure to acoustic trauma during service is conceded. 

The March 2008 VA examiner based her negative opinion with respect to noise exposure on the fact that there was normal hearing upon separation.  Significantly, however, the examiner does not appear to have taken into account the Veteran's conceded in-service acoustic trauma or his competent report of hearing impairment since 1970.  Furthermore, and in this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

With respect to tinnitus, service connection may not be based on medical opinions which are speculative general, or inconclusive in nature.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related to service, is too speculative to establish the presence of the claimed disorder or any such relationship).  The VA examiner based her negative opinion on the fact that the Veteran reported having tinnitus "forever."  The examiner interpreted this statement to mean that the tinnitus "may have occurred before active duty."  This negative opinion is diminished based on the speculative nature of the findings regarding the etiology of the Veteran's tinnitus.  Indeed, the Board notes that the reported onset date could just have easily been during, or even shortly after, service.  This is especially true given that the March 2008 VA examination took place 40 years after the Veteran's discharge from service, which to the Veteran may seem like "forever."  Furthermore, and in this regard, the Board notes that, in the claim for service connection for tinnitus (which was received at the RO in December 2007), the Veteran reported that he had experienced tinnitus since 1970.  

In view of the foregoing, another opinion should be obtained to determine whether it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to active duty service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of any hearing loss and tinnitus that he may have.  The claims file must be made available to the examiner for review in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  

An audiogram should be completed, and the results of such testing should be included in the examination report.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any hearing loss disability-as well as any tinnitus that the Veteran may have-had its(their) clinical onset during service or is(are) otherwise related to service.  In answering this question, the examiner should address the Veteran's conceded in-service acoustic trauma as well as his competent reports of hearing difficulty and tinnitus since 1970 (shortly after his discharge from active duty).  

Complete rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


